Trustee's Current Request RBS RBC Natixis Natixis Subpoena Subpoena Subpoena Subpoena Request Request I Request II Request Discovery Request #1: due 3, 4, 13, 17 21, 22, 23, 21, 22, 23, 3, 19, 20 diligence of BLMIS, Feeder 39, 49, 50 39, 49, 50 Funds or Related Inv. Products Discovery Request #2: decision 3, 4, 13 42, 48 42, 48 4, 12, 19 to invest with BLMIS, Feeder Funds or Related Inv. Products and ongoing monitoring Discovery Request #3: 12, 14, 16, 38, 43, 44, 38, 43, 44, knowledge of illegality at BLMIS 18 46, 47, 48 46, 47, 48 or Feeder Funds Discovery Request #4: fees paid 24, 25, 26 24, 25, 26 7, 9 or received related to BLMIS, Feeder Funds or Related Inv. Products
In fact, many of the extant complaints in the Avoidance Actions served before the changes in the law the Trustee has identified already alleged that the Defendants received the transfers in subjective and objective bad faith. (See, e.g. , Amended Complaint , dated Aug. 12, 2012, at ¶ 8 ("As described more fully below, [RBS] received these subsequent transfers of BLMIS customer property under circumstances in which they knew or should have known of the fraud at BLMIS.") (ECF Adv. Proc. No. 10-05354 Doc. # 47); Complaint , dated Dec. 8, 2010, at ¶ 3 ("At the *210times when Natixis ... received subsequent transfers of BLMIS Customer Property ... [it] was armed with both public and considerable non-public information about Madoff and BLMIS, which raised numerous red flags of possible fraud at BLMIS.") (ECF Adv. Proc. No. 10-5353 Doc. # 1); Complaint , dated Nov. 24, 2010, at ¶ 40 ("Defendants ... knew or should have known that [the] purported account activity was inconsistent with legitimate trading activity and credible returns.") (ECF Adv. Proc. No. 10-04287 Doc. # 1); Complaint , dated Nov. 29, 2010, at ¶ 4 ("Since its inception, Square One received $26,262,331 from BLMIS under circumstances that put it on actual or inquiry notice of indicia of fraud at BLMIS.") (ECF Adv. Proc. No. 10-04330 Doc. # 1); Complaint , dated Nov. 30, 2010, at ¶ 41 ("Equity Trading willfully ignored ... indicia of fraud and/or irregular trading") (ECF Adv. Proc. No. 10-04457 Doc. # 2); Complaint , dated Dec. 8, 2010, at ¶ 3 ("Armed with public and considerable non-public information about Madoff, Citi knew or should have known of possible fraud at Madoff's investment advisory business.") (ECF Adv. Proc. No. 10-5345 Doc. # 1); (Amended Complaint , dated July 3, 2012, at ¶ 7 ("the Defendants received these subsequent transfers of BLMIS Customer Property under circumstances in which they knew or should have known of the fraud at BLMIS") (ECF Adv. Proc. No. 10-05355 Doc. # 42).)
Presumably, the Trustee had facts to support these allegations. He should prosecute the balance of the Motion , and if he is permitted to amend his complaints, participate in Rule 26(f) conferences with the Defendants and thereafter seek discovery. Accordingly, the branch of the Trustee's Motion seeking expedited discovery pursuant to Federal Civil Rule 26(d)(1) is denied. Settle Order.
APPENDIX
Picard v. Cardinal Management Inc. , Adv. Proc. No. 10-04287 (SMB)
Picard v. Square One Fund Ltd. , Adv. Proc. No. 10-04330 (SMB)
Picard v. Equity Trading Fund , Adv. Proc. No. 10-04457 (SMB)
Picard v. Citrus Investment Holdings, Ltd. , Adv. Proc. No. 10-04471 (SMB)
Picard v. Oréades SICAV , Adv. Proc. No. 10-05120 (SMB)
Picard v. Citibank, N.A. , Adv. Proc. No. 10-05345 (SMB)
Picard v. Natixis S.A. , Adv. Proc. No. 10-05353 (SMB)
Picard v. ABN AMRO Bank, N.V. (n/k/a The Royal Bank of Scotland ), Adv. Proc. No. 10-05354 (SMB)
Picard v. ABN AMRO Bank (Ireland) Ltd. , Adv. Proc. No. 10-05355 (SMB)
Picard v. Mistral (SPC) , Adv. Proc. No. 12-01273 (SMB)
Picard v. Zephyros Limited , Adv. Proc. No. 12-01278 (SMB)
Picard v. Banque Internationale à Luxembourg S.A. , Adv. Proc. No. 12-01698 (SMB)
Picard v. Royal Bank of Canada , Adv. Proc. No. 12-01699 (SMB)